Citation Nr: 1825561	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ptosis.

4. Entitlement to an initial compensable rating for right thumb arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1999 to March 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2013, June 2014, and May 2015 rating decisions by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a videoconference hearing before the undersigned in March 2018.  A transcript has been associated with the claims file.


FINDINGS OF FACT

1 The evidence favors a finding that the Veteran's tinnitus is attributable to the eight years of noise exposure that he endured while working as a welder/technician during active duty service; continuity of symptomology since separation of service has been established. 

2. During his March 2018 Board hearing and written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss..

3. During his March 2018 Board hearing and written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for ptosis.

4. During his March 2018 Board hearing and written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal for entitlement to a TDIU to an initial compensable rating for right thumb arthralgia


CONCLUSION OF LAW

1 Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110 & 1131 (West 2014); 38 C.F.R. § 3.303 (2017)...

2. The criteria for withdrawal of the appeal by the Veteran with respect to the claim for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal by the Veteran with respect to the claim for service connection for ptosis have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the appeal by the Veteran with respect to the claim for an initial compensable rating for right thumb arthralgia have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board is granting service connection for tinnitus, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Tinnitus

The Veteran seeks service connection for tinnitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 & 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for chronic conditions that have manifested continuous symptomology since separation of service. 38 C.F.R. §§ 3.307, 3.309.

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

The Board notes a negative nexus opinion provided by a May 2015 VA examiner. 
Notwithstanding the foregoing, in accordance with 38 C.F.R. §§ 3.307 and 3.309 the Veteran is entitled to service under the theory of continuity of symptomology.

At the March 2018 Board hearing, the Veteran credibly testified that he started having ringing in his ears while working as a technician/welder during active duty service and that it has gotten progressively worse. See hearing transcript at 7.  The Veteran has been diagnosed with tinnitus.  As such, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. §20.204. At the hearing before the undersigned, and in a statement received March 2018, the Veteran withdrew his claim for entitlement to service connection for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and the claim for bilateral hearing loss is dismissed.

Ptosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. §20.204. At the hearing before the undersigned, and in a statement received in March 2018, the Veteran withdrew his claim for entitlement to service connection for ptosis.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and the claim for ptosis is dismissed.

Right Thumb Arthralgia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. §20.204. At the hearing before the undersigned, and in a statement received in March 2018, the Veteran withdrew his claim for entitlement to an initial compensable rating for right thumb arthralgia.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and the claim for an increased rating for the right thumb disability is dismissed.

ORDER

Service connection for tinnitus is granted.

The appeal with respect to the claim for TDIU is dismissed.

The appeal with respect to the claim for TDIU is dismissed.

The appeal with respect to the claim for TDIU is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


